                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DLSH PROPERTIES, INC.,                            2:19-cv-11227

                 Plaintiff,
      v.                                  HON. TERRENCE G. BERG

SAMSUNG FIRE & MARINE                   ORDER GRANTING MOTION
INSURANCE CO., LTD., et al.,              FOR JUDGMENT ON THE
                                         PLEADINGS, MOTION FOR
                 Defendants.
                                           SUMMARY JUDGMENT

     This is a dispute about insurance coverage. Tranor Industries, LLC,
(“Tranor”) leased a building and parking lot from Plaintiff DLSH

Properties, Inc. (“DLSH”) in Detroit, Michigan. Tranor was responsible

for insuring that property consistent with the lease terms. In 2017,
Tranor discovered damage to the building’s concrete floor. The company

sought remuneration under commercial insurance policies it had

purchased from Defendants Samsung Fire & Marine Insurance Co., Ltd.,

(“Samsung”) and Hartford Fire Insurance Company (“Hartford”). Both

companies denied coverage. Tranor subsequently assigned its rights to

all insurance claims arising out of the damaged property to DLSH, which

later discovered additional damage to the leased property. Defendants

also denied coverage for that damage. DLSH filed this lawsuit in an effort

to compel Samsung and Hartford to pay its insurance claims.


                                    1
     The case is now before the Court on a Rule 12(c) motion for

judgment on the pleadings filed by Samsung, and a Rule 56 motion for

summary judgment by Hartford. See ECF Nos. 15, 24; Fed. R. Civ. P.

12(c); Fed. R. Civ. P. 56. Because the plain language of both Samsung’s
and Hartford’s commercial insurance policies precludes coverage for the

type of damage or loss DLSH is claiming, the Court will grant both

motions and enter judgment in favor of Samsung and Hartford.
                           BACKGROUND

     Tranor and DLSH, Tranor’s assignee, entered into a commercial

lease agreement for the land and building located at 19460 Mt. Elliot, in

Detroit, Michigan. ECF No. 1-2, PageID.7 (Compl.). As required by the

lease agreement, Tranor purchased a commercial insurance policy from

Samsung to insure DLSH’s property. ECF No. 1-2, PageID.7. The
duration of that policy, Commercial Package Policy No. CPP 0064334 02,

spanned from December 1, 2015 through December 1, 2016. Id. When the

Samsung policy was about to expire Tranor purchased a different

commercial insurance policy from Hartford, Policy No. 35 UUN BJ8428

K3. ECF No. 24-2, PageID.598. That policy had a term extending from

December 1, 2016 through December 1, 2018. See ECF No. 1-2, PageID.8.

DLSH asserts that both the Samsung policy and the Hartford policy

provided coverage for physical damage to the Mt. Elliot property. ECF

No. 1-2, PageID.8.


                                   2
     In May 2017, Tranor learned that the concrete floor of the insured

property had “heaved and cracked, rendering it both unusable and unsafe

in light of the day-to-day activities and operations being conducted by

Tranor.” ECF No. 1-2, PageID.8. Tranor sought coverage for this damage
from both Samsung and Hartford. Id. But each company denied it was

obligated to compensate DLSH under the terms of its insurance policy.

Id. On February 2, 2019, Tranor assigned its rights to any insurance
claims against Samsung and Hartford arising out of the property damage

to DLSH. Since that assignment, DLSH says it has discovered additional

damage to the leased property including “crushed floor and parking areas

both inside and outside of the structure, crushed drain tiles both inside

and outside the structure, and damage to multiple structural beams that

have been knocked off their foundations.” ECF No. 1-2, PageID.8.
     Plaintiff filed this lawsuit in Wayne County Circuit Court seeking

a declaratory judgment that both Samsung and Hartford are obligated to

reimburse DLSH for the full value of damage to the property’s concrete

floor and parking lot. DLSH also asserted a claim for breach of contract

under Michigan law. Hartford subsequently removed the case to federal

court based on diversity jurisdiction. See ECF No. 1. Before the Court is

Samsung’s motion for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure, and Hartford’s motion for summary

judgment under Rule 56. Having carefully considered the parties’


                                   3
arguments, the Court will grant both motions and enter judgment in

favor of the Defendants.

                           LEGAL STANDARD

     Courts apply the same standard to a motion for judgment on the
pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure

as they do in assessing a motion to dismiss under Rule 12(b)(6). Fed. R.

Civ. P. 12(b)(6), 12(c). See Roth v. Guzman, 650 F.3d 603, 605 (6th Cir.
2011). In deciding either of these motions courts “must construe the

complaint in the light most favorable to the plaintiff, accept all well-pled

factual allegations as true and determine whether the plaintiff

undoubtedly can prove no set of facts consistent with their allegations

that would entitle them to relief.” League of United Latin Am. Citizens v.

Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citing Kottmyer v. Maas, 436
F.3d 684, 688 (6th Cir. 2006)). Consideration of a motion to dismiss under

Rule 12(b)(6) or Rule 12(c) is generally confined to the pleadings. See

Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). Courts may,

however, consider any exhibits attached to the complaint or the

defendant’s motion to dismiss “so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v.

Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)). The exhibits

attached by the parties in this case satisfy those parameters.


                                     4
     Summary judgment under Rule 56, in turn, is appropriate “if the

movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” See Fed. R.

Civ. P. 56(a). A fact is material only if it might affect the outcome of the
case under the governing law. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). In deciding a motion for summary judgment, the

Court must view the evidence and any reasonable inferences drawn from
the evidence in the light most favorable to the non-moving party. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (citations omitted); Redding v. St. Edward, 241 F.3d 530, 531 (6th

Cir. 2001). The mere existence of some alleged factual dispute between

the parties is insufficient to defeat an otherwise properly supported

motion for summary judgment; “the requirement is that there must be
no genuine issue of material fact.” Id. at 247–48 (emphasis in original).

                              DISCUSSION

     The plain language of both Samsung’s and Hartford’s insurance

policies establishes that Defendants do not owe DLSH coverage for

claimed damage to the Mt. Elliot property. Neither of the policies provide

coverage for damage to the premises’ building or parking lot. The Court

will accordingly grant Samsung’s motion for judgment on the pleadings,

and Hartford’s motion for summary judgment.

     Contract interpretation is a question of law to be determined by the

courts. Busch v. Holmes, 662 N.W.2d 64, 67 (Mich. Ct. App. 2003) (citing
                                     5
Auto Club Ins. Ass’n v. Lozanis, 546 N.W.2d 648 (Mich. 1996)). Courts

must enforce insurance contracts in accordance with their terms and

“must not hold an insurance company liable for a risk that it did not

assume.” Citizens Ins. Co. v. Pro-Seal Serv. Group, Inc., 730 N.W.2d 682,
685–86 (Mich. 2007). Under Michigan law,1 courts interpret insurance

policies applying principles of ordinary contract interpretation. Farm

Bureau Mut. Ins. Co. of Mich. v. Nikkel, 596 N.W.2d 915, 919 (Mich.

1999). Those principles require the Court “to look at the policy as a whole,

and to give meaning to all of its terms.” Advance Watch Co., Ltd. v.

Kemper Nat’l Ins. Co., 99 F.3d 795, 799 (6th Cir. 1996) (citing Fresard v.
Mich. Millers Mut. Ins. Co., 327 N.W.2d 286, 289 (Mich. 1982)).

Additionally, if a contract provision is clear and unambiguous it must be

interpreted in its “plain, ordinary, and popular sense” and enforced as
written. Equitable Life Assurance Soc’y v. Poe, 143 F.3d 1013, 1016 (6th

Cir. 1998). Courts should not create ambiguity in an insurance policy

where its terms are clear. Citizens Ins. Co., 730 N.W.2d at 868.

         A. The Samsung Policy

      Unfortunately for DLSH, the unambiguous language of the

Samsung commercial insurance policy does not provide coverage for

damage to the 19460 Mt. Elliot premises. The policy limits coverage for



1Because subject-matter jurisdiction in this case is premised solely on diversity, the
Court applies Michigan law. Tooling, Mfg. and Techs. Ass’n v. Hartford Fire Ins. Co.,
693 F.3d 665, 670 (6th Cir. 2012).
                                          6
that specific location to “Personal Property,” which does not include the

type of damage DLSH seeks compensation for. See ECF No. 5-1,

PageID.59 (Samsung Ins. Policy). In contrast, two other buildings

covered by the policy received “Building” coverage that would likely have
encompassed DLSH’s claimed losses had they occurred at those

properties. ECF No. 5-1, PageID.59.

     The Samsung policy covers three locations, including the 19460 Mt.
Elliot property (identified as “Prem # 3” in the Declarations). ECF No. 5-

1, PageID.67. The section labelled “Commercial Property Description of

Coverages Provided” delineates the type of coverage provided for each of

the three covered premises. ECF No. 5-1, PageID.59. Critically, the only

limit of insurance provided in the policy’s Declarations for the Mt. Elliot

property, identified as Prem No. 00003 in the Declaration below, is a
$100,000 limit of insurance for “Personal Property.” ECF No. 5-1,

PageID.59. In contrast, the policy lists separate limits of insurance for

“Building” in connection with the two other premises covered by the

policy, indicating that those properties received “Building” coverage

under the policy while the Mt. Elliot property did not. ECF No. 1,

PageID.59. The relevant portion of the policy provides:




                                    7
ECF No. 5-1, PageID.59.


     The provisions of the Samsung insurance policy outlining

“Building” coverage as well as other relevant forms of coverage are
replicated below:

    A. Coverage

     We will pay for direct physical loss of or damage to Covered
     Property at the premises described in the Declarations caused by or
     resulting from any Covered Cause of Loss.

     1. Covered Property

        Covered Property, as used in this Coverage Part, means the type
        of property described in this section, A.1., and limited in A.2.
        Property Not Covered, if a Limit of Insurance is shown in the
        Declarations for that type of property.

        a. Building, meaning the building or structure described in the
           Declarations, including:
           (1)   Completed additions;


                                   8
      (2)   Fixtures, including outdoor fixtures;

      (3)   Permanently installed:

             (a) Machinery; and

             (b) Equipment;

      (4)   Personal property owned by you that is used to maintain
            or service the building or structure or its premises,
            including:
             (a) Fire-extinguishing equipment;

             (b) Outdoor furniture;

             (c) Floor coverings; and

             (d) Appliances used for refrigerating, ventilating,
                 cooking, dishwashing or laundering;
      (5)   If not covered by other insurance:

            (a)   Additions under construction, alterations and
                  repairs to the building or structure;

            (b)   Materials, equipment, supplies and temporary
                  structures, on or within 100 feet of the described
                  premises, used for making additions, alterations
                  or repairs to the building or structure.

  b. Your Business Personal Property consists of the following
     property located in or on the building or structure described
     in the Declarations or in the open (or in a vehicle) within 100
     feet of the building or structure or within 100 feet of the
     premises described in the Declarations, whichever distance is
     greater:
...

  c. Personal Property Of Others

                               9
      ...

      2. Property Not Covered

         Covered Property does not include:

      ...

         d. Bridges, roadways, walks, patios or other paved surfaces

ECF No. 5-1, PageID.137–38 (emphasis added).

      From the plain language of the policy it appears that damage to the

concrete floors, parking areas, drain tiles, and structural beams DLSH

seeks coverage for would fall under the “Building” subheading of

“Covered Property” had Tranor elected to purchase “Building” coverage
for the Mt. Elliot property. See ECF No. 5-1, PageID.137. The

Declarations section, however, illustrates that Tranor only purchased

“Personal Property” coverage for the that property, despite purchasing
“Building” coverage for the other two premises covered by the Samsung

policy. See id.

      DLSH’s claimed damage plainly does not fall under the “Business
Personal Property” or “Personal Property of Others” subheadings to

“Covered Property.” See ECF No. 5-1, PageID.137–38. The policy defines

those types of “Personal Property” to mean items such as furniture,

fixtures, machinery, and equipment. See id. Because DLSH and Tranor

purchased only “Personal Property” coverage for the Mt. Elliot property,



                                   10
and not “Building” coverage, Samsung is not required to compensate

DLSH for the building-related damages.

     The Court further observes that the parties have not briefed the

question of whether the Samsung policy, which had a duration of

December 1, 2015 through December 1, 2016, covers damage that Tranor

and DLSH did not discover until May 2017 or thereafter. Likewise, the

parties have not addressed the question of whether the more recently
discovered damage to the Mt. Elliot property (the crushed floor, parking

areas, and drain tiles inside and outside of the structure) could fall within

the exclusion that bars “Building” coverage for “[b]ridges, roadways,
walks, patios or other paved surfaces.” ECF No. 5-1, PageID.137–38. The

Court, however, need not address any additional coverage questions

because it finds that Tranor and DLSH clearly did not have “Building”

coverage for the Mt. Elliot property—only “Personal Property” coverage.

The claimed damages pertain to a “Building,” not to “Personal Property.”

     Additionally, the Court is not swayed by DLSH’s reference to

portions of the Samsung policy that are examined out of context.

Although seemingly compelling when read in isolation, the policy

language cited by DLSH is inapposite when the policy is read as a whole,

as the law requires. For example, DLSH relies on language from the

“Business Auto Coverage Form,” which does not provide coverage for

damage to buildings. Under the insurance policy’s unambiguous terms,


                                     11
Samsung is not obligated to pay DLSH for its claimed damages to the Mt.
Elliot property.

        B. The Hartford policy

     Like the Samsung policy, the Hartford policy provides no coverage

for the damage DLSH claims to have suffered. Although Tranor

purchased “Building” coverage for five other properties insured under the

Hartford policy, it bought only “Business Personal Property,” “Legal
Liability” and other inapplicable forms of coverage for the Mt. Elliot

property. See ECF No. 24-2, PageID.621. The damage to a building and

parking lot DLSH now seeks remuneration for falls outside the scope of
insurance Tranor purchased. Because the material facts are undisputed

and the plain language of the policy bars coverage for DLSH’s claims, the

Court will grant summary judgment in favor of Hartford.
     Although Tranor bought “Building” coverage from Hartford for

some of its insured premises, the limits of insurance indicate Tranor

opted to purchase only “Business Personal Property,” “Legal Liability,”

and other non-building forms of coverage for the Mt. Eliot property

(referred “Premises No. 3.” ECF No. 24-2, PageID.621. See coverage

descriptions and limits of insurance reproduced below:




                                   12
ECF No. 24-2, PageID.621–22.
      The “Coverage” section of Hartford’s property coverage policy

explains what types of damage fall under “Building” coverage, “Business
Personal Property” coverage, and other provisions of the policy:

  A. Coverage

     We will pay for direct physical loss of or direct physical damage to
     the following types of Covered Property caused by or resulting from
     a Covered Cause of Loss. Covered Property, as used in this Coverage
     Part, means the type of property described in this section, A.1.
     Covered Property for which a Limit of Insurance and a premises
     address is shown in the Property Choice – Schedule of Premises and
     Coverage.

     1. Covered Property

                                   13
a. Building means buildings or structures that:

  (1)   You own; or

  (2)   Are responsible for insuring.

  Building also includes:
  (1)   Buildings or structures in the course of construction;

  (2)   Alterations, repairs or additions to the building;

  (3)   Foundations;

  (4)   Underground pipes, flues or drains necessary for the
        service of the building;

...

  (17) Walks, roadways, patios or other paved surfaces at a
       “Scheduled Premises.”
...

b. Business Personal Property
  (1)   Business Personal Property means:
        (a) All of Your Business Personal Property owned by
            your business; and

        (b) Business Personal Property owned by others, that is
            in your care, custody or control (including leased
            property as provided in a written lease agreement);

  (2)   Business Personal Property also includes:

        (a) Furniture, fixtures, machinery and equipment;

        (b) “Stock”

        (c) “Computer equipment”;


                            14
                 (d) “Electronic Data” and “Valuable Papers”;

                 (e) Patterns, dies, molds, and forms;

                 (f) Your interest in the labor, materials or services
                     furnished or arranged by you on Business Personal
                     Property you have installed or repaired;

                 (g) “Tenant Improvements and Betterments”;

        ...

     2. Property Not Covered

        Covered Property does not include the following unless an
        endorsement is added to this Coverage Part:

        ...

        m. Property that is more specifically covered, insured or
           described under another coverage form of this policy or any
           other policy, except for the excess of the amount due (whether
           you can collect on it or not) from that other insurance.


ECF No. 24-2, PageID.663–64.

     Damage to the Mt. Elliot property’s buildings, drains, and paved

surfaces would likely fall under this “Building” coverage provision had
Tranor opted to purchase “Building” insurance for the premises. But the

undisputed facts illustrate that Tranor did not select this type of

insurance for Premises No. 3. ECF No. 24-2, PageID.663. Under the clear

language of the policy, there is accordingly no “Building” coverage for the

Mt. Elliot property.




                                    15
     DLSH’s claimed damages simply do not fit within any of the forms

of coverage Tranor did purchase for the Mt. Elliot premises: “Business

Personal Property”; “Legal Liability – Building Limit of Insurance”;

“Pollutant and Contaminants Clean Up”; and “Protective Systems.”
Although DLSH asserts that its loss should be covered under the

“Business Auto Coverage” portion of Hartford’s policy because the

damage was purportedly caused by forklifts, that section of the policy
provides only liability coverage for property damage caused by covered

“autos.” See ECF No. 26, PageID.860; ECF No. 24-2, PageID.717

(explaining that “Business Auto Coverage” includes personal injury

protection, medical expenses, uninsured motorist coverage, etc.).

Although the “Business Auto Coverage” may provide some protection for

physical damage, the policy clarifies that “physical damage” means
damage to a covered “auto.” See ECF No. 24-2, PageID.727. The

“Business Auto Coverage” section of the policy is inapplicable to DLSH’s

claim for damage to the Mt. Elliot building and parking lot. Additionally,

DLSH has not provided the Court with any reason to believe forklifts are

covered under the “Business Auto Coverage” section, which expressly

excludes liability coverage for damage caused by “mobile equipment.”

ECF No. 24-6, PageID.848 (Hartford Ins. Pol. Definitions).

     The plain language of both Samsung’s and Hartford’s insurance

policies precludes coverage for DLSH’s claimed damages to the 19460 Mt.

Elliot property. DLSH did not purchase “Building” coverage—the type of
                                   16
coverage that likely would have encompassed damage to the building,

floor, or parking lot—for the Mt. Elliot property from either Samsung or

Hartford. Because the material facts are undisputed and the

unambiguous text of both insurance policies bars coverage for DLSH’s
alleged injuries, DLSH cannot succeed on its claim for declaratory

judgment (Count I) or breach of the insurance policies (Count II). The

Court will enter judgment as a matter of law in favor of Defendants.

                           CONCLUSION
     For these reasons, the Court will GRANT the motion for judgment

on the pleadings (ECF No. 15) filed by Defendant Samsung Fire &

Marine Insurance Co., Ltd. The Court will likewise GRANT the motion

for summary judgment (ECF No. 24) filed by Defendant Hartford Fire

Insurance Company. Summary judgment will be entered in favor of
Defendants.

     SO ORDERED.


Dated: March 31, 2020            s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                  17
